Citation Nr: 1011864	
Decision Date: 03/30/10    Archive Date: 04/07/10

DOCKET NO.  00-07 029A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
bronchitis with segmental resection of the right lung, with 
history of pulmonary hemoptysis. 

2.  Entitlement to an initial compensable rating for right 
chest surgical scar.

3.  Entitlement to service connection for shingles.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from November 1945 to 
January 1947 and from August 1950 to August 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2000 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied the Veteran's request for a rating in 
excess of 30 percent for his service-connected 
bronchitis/lung disability; on appeal from a July 2007 rating 
decision, which denied the Veteran's claim for service 
connection for shingles; and on appeal from a June 2009 
rating decision, which granted service connection for right 
chest surgical scar and assigned a noncompensable evaluation.  

In January 2003 the Veteran appeared and testified before the 
undersigned Acting Veterans Law Judge in Washington, D.C., 
regarding the issue of an increased rating for his service-
connected bronchitis/lung disability.  In September 2008 he 
testified before a Decision Review Officer in Montgomery, 
Alabama, regarding his claim for service connection for 
shingles.  The transcripts of both hearings have been 
associated with the claims file.

The issues of entitlement to a compensable rating for right 
chest surgical scar; entitlement to a rating greater than 30 
percent for bronchitis with segmental resection of the right 
lung; and entitlement to service connection for shingles are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


REMAND

In November 2003 the Board remanded the issue of a rating 
greater than 30 percent for the Veteran's service-connected 
bronchitis/lung disability for provision to the Veteran of a 
VA Compensation and Pension examination.  Examinations, 
including pulmonary function testing, were done in June 2005 
and again in April 2009.  Unfortunately, pulmonary function 
test results (specifically, FEV-1, FVC, and DLCO scores) were 
not reported.  The evidence is thus inadequate for rating 
purposes.  The case must therefore be returned so that this 
evidence can be associated with the claims file.

In addition to the foregoing, in a rating decision dated in 
June 2009 the Veteran was granted service connection for 
right chest surgical scar and assigned a noncompensable 
evaluation.  In correspondence dated in July 2009 the Veteran 
wrote as follows:

I wish to respond by asking for an 
increase of my said disability right 
chest surgical scar.

This writing constitutes a Notice of Disagreement regarding 
the assigned rating.  See 38 C.F.R. § 20.201 (providing that 
while special wording is not required, the Notice of 
Disagreement must be in terms which can be reasonably 
construed as disagreement with that determination and a 
desire for appellate review).  However, a statement of the 
case has not been issued.  The matter is accordingly remanded 
for issuance of said.  See Manlincon v. West, 12 Vet. 
App. 238 (1999) (Where a notice of disagreement has been 
filed with regard to an issue, and a statement of the case 
has not been issued, the appropriate Board action is to 
remand the issue to the RO for issuance of a statement of the 
case).  

Finally, the Veteran seeks service connection for shingles, 
which he maintains is related to his service-connected lung 
disorder.  In a letter dated in September 2007 a private 
physician informed that the Veteran had reported "a previous 
episode of 'shingles' on the lower extremities as well 
treated back when he was in the service during the 1950's."  
The physician went on to state that the Veteran's chest wall 
pain "could certainly represent a reactivation of the 
neuralgia type pain related to previous bouts of shingles 
with post-herpetic neuralgia and/or previous classic wall and 
rib surgery/manipulation he had and neuropathic pain related 
to this from previous procedures."  Unfortunately, no 
rationale was provided for this rather confusing assertion.  
The evidence is thus inadequate for a decision in the matter.  
It is, however, sufficient for further development on the 
issue.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) 
(holding that the Secretary must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, (2) evidence establishing that an event, injury, 
or disease occurred in service, or establishing certain 
diseases manifesting during an applicable presumptive period 
for which the claimant qualifies, and (3) an indication that 
the disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability, but (4) there is 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  See also 38 
U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  In 
accordance with McLendon, remand for a VA examination and 
opinion is warranted.  McLendon, 20 Vet. App. 79.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Obtain and associate with the claims 
file the Veteran's June 2005 and April 2009 
pulmonary function testing reports.  At the 
very least, FEV-1 scores, and/or FVC 
scores, and/or DLCO scores attained by the 
Veteran in June 2005 and April 2009 must be 
ascertained; and an addendum with this 
information must then be associated with 
the claims file.

2.  Issue a statement of the case that 
addresses the issue of an initial 
compensable rating for the Veteran's 
service-connected scar disability.  The 
statement of the case must include 
notification to the Veteran of the need to 
timely file a Substantive Appeal to perfect 
an appeal.  The RO should allow the Veteran 
the requisite period of time for a 
response.

3.  Schedule the Veteran for an examination 
regarding his claim for service connection 
for shingles; or, if the Veteran prefers, 
submit the claims folder for review by a VA 
Compensation and Pension examiner.  Either 
way, the claims file must be made available 
to, and reviewed by the examiner.  The 
examiner is specifically requested to opine 
as to whether it is at least as likely as 
not (50 percent probability or greater) 
that the Veteran's shingles disorder was 
incurred during service.  

If the examiner responds in the negative, 
then the examiner must opine as to whether 
it is at least as likely as not (50 percent 
probability or greater) that the Veteran's 
shingles disorder was caused by or is due 
to the Veteran's service-connected 
bronchitis/lung disability, or any other 
service-connected disability.  

If the examiner responds in the negative to 
the above question, then the examiner must 
opine as to whether it is at least as 
likely as not (50 percent probability or 
greater) that the Veteran's shingles 
disorder is aggravated (i.e., permanently 
worsened) by the Veteran's service-
connected bronchitis/lung disability, or 
any other service-connected disability.  

A rationale for all opinions proffered must 
be set forth in the report provided.

4.  After the above development is 
completed, re-adjudicate the claim.  If any 
benefit sought remains denied, furnish the 
Veteran and his attorney a supplemental 
statement of the case and return the case 
to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
M.G. MAZZUCCHELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



